Exhibit 10.39

SUBORDINATION OF SUBORDINATED SECOND MORTGAGE

 

March 28 , 2019

 

East Boston Savings Bank, with an address of 67 Prospect Street, Peabody,
Massachusetts 01960 (the “Lender”), is the holder of the following documents:

 

 

i.

Mortgage and Security Agreement dated as of March 28, 2018, given by Jackson 64
MGI, LLC, a Delaware limited liability company, with an address of 133 Pearl
Street, Boston, Massachusetts 02110 (the “Borrower”), recorded with the
Worcester South District Registry of Deeds (the “Registry”) in Book 58594, Page
337 the “First Mortgage”), as amended by that certain First Amendment to
Security Documents dated March 28 , 2019, recorded with the Registry in Book
60204 , Page 269 (the “First Amendment”); and

 

 

ii.

Assignment of Leases and Rents dated as of March 28, 2018, given by the Borrower
in favor of the Lender, recorded with the Registry in Book 58594, Page 361 (the
“First Assignment”), as amended by the First Amendment; and

 

 

iii.

Collateral Assignment of Contracts, Licenses and Permits dated as of March 28,
2018, given by the Borrower in favor of the Lender, recorded with the Registry
in Book 58594, Page 368 (the “First Collateral Assignment” and collectively with
the First Mortgage and First Assignment, the “First Security Documents”), as
amended by the First Amendment .

 

ASC Devens, LLC, a Delaware limited liability company, with an address of 114
East Main Street, Ayer, Massachusetts 01432 (the “Subordinate Lender”), is the
holder of:

 

 

i.

Subordinated Second Mortgage by the Borrower in favor of Subordinated Lender,
recorded with the Registry on March 28, 2018, in Book 58594, Page 376 (the
“Second Mortgage”); and

 

 

ii.

Subordinated Second Assignment of Leases and Rents, dated March 28, 2018, by
Borrower in favor of Subordinated Lender, recorded with the Registry in Book
58595, Page 46 (the “Second Assignment” and together with the Second Mortgage,
the “Second Security Documents”).

 

Subordinate Lender hereby subordinates the liens of the Second Security
Documents to the liens of the First Security Documents, as each is amended by
the First Amendment, as if the First Amendment were also recorded in the
Registry prior in time to the Second Security Documents.

 

Property Address: 64 JACKSON ROAD, DEVENS, MASSACHUSETTS

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Subordination of Subordinated Second Mortgage has been
duly executed as of the date first written above.

 



                              ASC DEVENS LLC

 

                              By:      /s/ John Kosiba               

                              Name:     John Kosiba                    

     Title:      Authorized Person               

 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF MIDDLESEX

 

On this 28th day of March, 2019, before me, the undersigned notary public,
personally appeared John Kosiba, the authorized person of ASC Devens LLC, proved
to me through satisfactory evidence of identification, which was AMSC Company
ID, to be the person whose name is signed above, and acknowledged to me that he
signed it voluntarily for its stated purpose as the Chief Financial Officer of
ASC Devens LLC.

 

 

                    /s/ Russet L. Morrow               

                    Notary
Public:                                                  My Commission Expires:
December 20, 2024

 

 

 